Name: Commission Implementing Regulation (EU) 2018/128 of 25 January 2018 correcting certain language versions of Implementing Regulation (EU) 2015/504 implementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to the administrative requirements for the approval and market surveillance of agricultural and forestry vehicles (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  trade policy;  organisation of transport;  transport policy;  technology and technical regulations
 Date Published: nan

 26.1.2018 EN Official Journal of the European Union L 22/16 COMMISSION IMPLEMENTING REGULATION (EU) 2018/128 of 25 January 2018 correcting certain language versions of Implementing Regulation (EU) 2015/504 implementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to the administrative requirements for the approval and market surveillance of agricultural and forestry vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 167/2013 of the European Parliament and of the Council of 5 February 2013 on the approval and market surveillance of agricultural and forestry vehicles (1), and in particular Article 34(3) thereof, Whereas: (1) An error appears in the Croatian, Estonian, Finnish, Greek, Italian, Latvian, Lithuanian, Maltese, Portuguese, Romanian, Slovenian, Spanish and Swedish language versions of Commission Implementing Regulation (EU) 2015/504 (2), where the term STAGE 3 in point 4.2.1.3 of Annex IV thereto should appear in English. (2) In addition, another error appears in the Croatian, Estonian, Greek, Latvian, Lithuanian, Portuguese and Romanian language versions of Implementing Regulation (EU) 2015/504, where the term C2a STAGE 1 in the models set out in points 3 and 4 of Appendix 1 of Annex IV thereto should appear in English. (3) Additional errors appear in the Estonian language version of Implementing Regulation (EU) 2015/504, more precisely in points 2.1.1.6 to 2.1.1.9 and points 4.2.1.6 to 4.2.1.9 of Annex IV thereto, as well as in points 1 to 6 of Appendix 1 to that Annex, in certain letters concerning the model for the statutory plate. (4) Additional errors appear in the Spanish language version of Implementing Regulation (EU) 2015/504, more precisely in points 2.1.1.6, 2.1.1.7, 2.1.1.9, 4.2.1.6, 4.2.1.7 and 4.2.1.9 of Annex IV thereto, in certain letters concerning the model for the statutory plate. (5) The Croatian, Estonian, Finnish, Greek, Italian, Latvian, Lithuanian, Maltese, Portuguese, Romanian, Slovenian, Spanish and Swedish language versions of Implementing Regulation (EU) 2015/504 should therefore be corrected accordingly. The other language versions are not concerned by these corrections. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 69(1) of Regulation (EU) No 167/2013, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 60, 2.3.2013, p. 1. (2) Commission Implementing Regulation (EU) 2015/504 of 11 March 2015 implementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to the administrative requirements for the approval and market surveillance of agricultural and forestry vehicles (OJ L 85, 28.3.2015, p. 1).